 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:19-cr-00538-K ‘Bo geméht it Frildt 99/19/1¢ Page ate oe CRORE
AO 91 (Rev. 08/09) Criminal Complaint Wd ee HW Men Hone aed z: nT aa OF TEXAS
UNITED STATES DISTRICT] COURT
for the SEP | 9 209
Northern District of Texas
United States of America ) ,
v. ) Deputy
Jazmine Williams ) Case No. 3:19-MJ-851-BN
)
)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of

Northern District of Texas
Code Section
18 U.S.C. § 2113(a) Bank Robbery

This criminal complaint is based on these facts:

See attached affidavit of FB] TFO Meagan Mulvihill

@ Continued on the attached sheet.

Sworn to before me and signed in my presence.

Date: 09/19/2019

City and state: Dallas, Texas

September 18, 2019

in the county of

Dallas in the

 

, the defendant(s) violated:

Offense Description

LA Malai

Complainant’s signature

Meagan Mulvihill, FBI Task Force Officer

Printed name and title

 

 

Judge ’s signature

David L. Horan, United States Magistrate Judge
Printed name and title
Case 3:19-cr-00538-K Document1 Filed 09/19/19 Page 2of6 PagelD 2

AFFIDAVIT

I, Meagan Mulvihill, am an officer with the Dallas Police Department (DPD)
assigned to the Federal Bureau of Investigation (FBI) Violent Crime Task Force, located
in Dallas, Texas. I have been a Peace Officer with DPD for 12 years and I have been
assigned to the Robbery Unit for 6 years. I have been assigned to the FBJ Task Force for 2
years with my primary duties being to investigate bank robberies. This affidavit is made
in support of an arrest warrant, via criminal complaint, for Jazmine Williams, a black
female, date of birth **/**/1986, for the offense of bank robbery, in violation of 18 U.S.C.
§ 2113 (a).

This affidavit is based on my personal knowledge and information provided to me
by other law enforcement officers who participated in this investigation. Since this
affidavit is being submitted for the limited purpose of securing a criminal complaint and
arrest warrant, I have not included each and every fact known to me concerning this
investigation.

Overview

On September 18, 2019, the BBVA Compass Bank located at 2307 W. Illinois
Avenue, Dallas, Texas, a location within the Dallas Division of the Northern District of
Texas (NDTX), was robbed by a black female suspect later identified as Jazmine Williams.

At the time of the robbery, the deposits of BBVA Compass Bank were insured by the

Federal Deposit Insurance Corporation (FDIC).

Williams Complaint Affidavit — Page 1
Case 3:19-cr-00538-K Document1 Filed 09/19/19 Page 3of6 PagelD 3

FACTS

On September 18, 2019, I was notified that the BBVA Compass Bank located at
2307 W. Illinois Avenue, Dallas, Texas, was robbed by a black female identified as
Jazmine Williams who was currently in Dallas Police custody.

I proceeded to the BBVA Compass Bank and interviewed the victim teller, J.R.,
who stated that she was behind the teller counter when an individual, later identified as
Williams, approached her teller station. J.R. greeted Williams and asked how she could
help her (Williams). Williams said, “Ok,” and passed a robbery note upside down under
the teller window. The robbery note read “ALL THE MONEY IN THE DRAWER NO
DYE PACKS GUN!!!” J.R. looked up at Williams and saw her motion to a bank bag that
she was holding. J.R. thought Williams was motioning that the gun was in the bag, so J.R.
complied and began getting money from her teller drawer. J.R. realized she had a large
sum of money in her drawer and “pinched” bills from each denomination in an effort to
look like she was turning over all of the money in her drawer. J.R. gave the money to
Williams and Williams stared at her briefly before turning to walk away from the counter.
J.R. motioned to an on-duty Security Guard, K.L., who was standing in the lobby to stop
Williams. J.R. pressed a button to activate a silent alarm that subsequently notified Dallas
Police Department and J.R. also called 911 herself to report the offense. K.L. was still
speaking with Williams in the bank lobby when Dallas Police Officers arrived on scene
and arrested Williams. I spoke with BBVA Compass Bank personnel and determined that

Williams had taken a total of $429.00 in U.S. currency.

Williams Complaint Affidavit — Page 2
Case 3:19-cr-00538-K Document1 Filed 09/19/19 Page4of6 PagelD 4

I interviewed K.L., who stated he saw Williams enter the bank approximately five
minutes prior to the robbery, briefly wait in line, and then exit the first set of double doors.
Williams turned around between two sets of double doors a couple of times, causing K.L.
to begin to walk towards her to inquire if she needed any help. K.L noted that Williams
was walking in a manner — struggling and shaky - that caused him to think she had a
medical issue. K.L. made contact with Williams as she exited the bank onto the front
sidewalk and asked if she was OK. Williams responded that she was fine and K.L. returned
to the bank lobby. K.L. could see through a window that Williams paced on a sidewalk on
the east side of the bank for a few minutes before re-entering the bank. Williams walked
to the teller counter with a white bank bag in her hand and K_L. initially thought she was
conducting a routine transaction. As Williams began to walk away from the teller counter
K.L. saw J.R. motioning to him to stop Williams and he stopped her before she exited the
building. K.L. didn’t realize that a robbery had just occurred so he asked Williams what
was going on, to which Williams responded that she had “family issues.” Williams told
K.L. she had “M.S.” and three children ages 9, 8, and 6 that she was trying to care for while
she was ill. K.L still did not realize that Williams had just robbed the bank until Dallas
Police Officers walked into the bank and arrested her.

Dallas Police Crime Scene responded to the scene and photographed the scene and

collected the robbery note for evidence (see note below).

Williams Complaint Affidavit — Page 3
Case 3:19-cr-00538-K Document1 Filed 09/19/19 Page5of6 PagelID5

 

The $429.00 in U.S. currency taken during the robbery was released back to BBVA
Compass Bank at the scene.

Williams was read her Miranda Warning by TFO Stephen Prince and agreed to
speak with TFO Prince about the bank robbery. Williams admitted having robbed the bank.
Williams stated that she wrote the note and entered the business to present the note to the
teller. She stated that she found a plastic BBVA Compass bag on the ground and that she
had the teller place the money belonging to the bank in the plastic bag. Williams stated
that her only medical condition was schizophrenia and that she was taking her medication
as prescribed at the time of the offense.

The offense was captured on surveillance cameras. Williams was stopped by bank
security prior to leaving the bank and was arrested inside the bank by Dallas Police

Officers. A gun was not observed during the offense or recovered during the arrest.

Williams Complaint Affidavit — Page 4

 
Case 3:19-cr-00538-K Document1 Filed 09/19/19 Page6of6 PagelD 6

CONCLUSION
Based on the above-mentioned facts and circumstances, I believe that there is
probable cause to believe that on or about September 18, 2019, Jazmine Williams, date of
birth xx-xx-1986, knowingly and intentionally committed a violation of 18 U.S.C. §
2113(a), that is, bank robbery, at the BBVA Compass Bank located at 2307 W Illinois Ave,
Dallas, Texas, a location within the Northern District of Texas.
Accordingly, I request that the Court issue an arrest warrant, via criminal complaint,

for the arrest of Jazmine Williams.

| i
s

Meagan Mulvihill
Task Force Officer, FBI
Dallas, Texas

Subscribed haslom to before me on September 19", 2019

:

  
 

HON. DAVID L. HORAN »)
NORTHERN DISTRICT OF TEXAS
UNITED STATES MAGISTRATE JUDGE

Williams Complaint Affidavit — Page 5
